DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 43-45 are rejected under 35 U.S.C. 103 as being unpatentable over Collins (US 6,837,886) in view of Fuimaono et al. (US 2004/0210121). 
Regarding claim 43,  Collins discloses a catheter (fig. 10), comprising: a catheter shaft (shaft portion 12) having a proximal end portion (proximal end portion of shaft portion 12) and a distal end portion (distal end portion of shaft portion 12); an expandable uninsulated member coupled to the distal end portion of the catheter shaft (col.8, line 46-60), wherein the expandable member is movable between (a) a compressed state (fig.1)and (b) an uncompressed state in which the expandable member comprises (fig.10), the expandable member, when in the uncompressed state, is configured to allow blood to flow therethrough, and in the uncompressed state (fig.10), the expandable member is configured to act as a single electrode for conducting and delivering ablative energy to target tissue of a human patient (braided conductive member 28 are configured to act as a single electrode); and a sensor (fig.10; sensor 70) carried by the expandable member (“may be woven and twisted into braided conductive member 28”, which means the braided conductive member 28 may carry the sensor 70) wherein the sensor extends from an exterior surface to an interior surface of the expandable member (temperature sensors 70 emerge from four holes 72 that are exterior surface of the radially expanded braised conductive member 28) , and wherein the sensor is electrically insulated from the expandable member (fig.10; polyimide tubing 73, “Temperature sensors 70 may be isolated by a small piece of polyimide tubing 73 around them”). However, Collins does not disclose the expandable member being a substantially spherical shape. Fuimaono teaches a similar device comprises electrode assembly 18 that may have a shape, such as spherical or egg-shaped designs, that include a plurality of expandable arms connected, directly or indirectly, at their proximal and distal ends [0020]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed the device of Collins with spherical expandable member as taught by Fuimaono since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).
Regarding claim 44, Collins/ Fuimaono teaches the catheter of claim 43 wherein the expandable member comprises an expandable braided member (abstract of Collins).
Regarding claim 45, Collins/ Fuimaono teaches the catheter of claim 43 wherein the expandable member is composed, at least in part, of nitinol (col.5, line 49-67 of Collins).

Allowable Subject Matter
Claim 23-42 are allowed.
The following is an examiner’s statement of reasons for allowance:
While searching for the inventive concept, the examiner found prior arts that teach a conductive expandable member such as FALWELL (US 2012/0209262, see fig.1-11 and [0047]), McLawhorn (US 2014/0236146, see fig.5 and [0098]) and Tu et al. (US 6,036,689, see fig.4, electrode means with sensing means 8 and col.4, line 49-65).
However, the examiner failed to find prior art, neither alone, nor in combination, that discloses the expandable ablation electrode comprising struts coupled to one another at joints to define collectively a plurality of cells, wherein the expandable ablation electrode comprises a plurality of orifices defined at corresponding joints, the struts of the expandable ablation electrode are configured to conduct and deliver ablative energy to tissue; and a sensor carried by the expandable ablation electrode and positioned within one of the orifices, wherein the sensor extends from an exterior surface to an interior surface of the expandable ablation electrode, and wherein the sensor is electrically insulated from the struts of the expandable ablation electrode while also including each and every limitation set forth in the independent
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGIST S DEMIE whose telephone number is (571)270-5345. The examiner can normally be reached Monday-Friday 8am-5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-2721213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIGIST S DEMIE/Primary Examiner, Art Unit 3794